 



Exhibit 10.5
(SCM MICROSYSTEMS LOGO) [f20547f2054700.gif]
ANSTELLUNGSVERTRAG / EMPLOYMENT AGREEMENT

     
zwischen
  between

SCM Microsystems GmbH
Oskar-Messter-Straße 13
85737 Ismaning

     
-nachfolgend “SCM” genannt -
  - hereinafter referred to as “SCM” -
 
   
und
  and

Stephan Rohaly
Heidelberger Landstraße 2
64297 Darmstadt

     
- nachfolgend “Mitarbeiter” genannt -
  - hereinafter referred to as “Employee” -

     
§ 1 Einstellung, Aufgaben, Dienstort
  § 1 Employment, Tasks, Place of Work  
(1) Die Einstellung erfolgt mit Wirkung zum 14. März 2006 als Vice President
Finance.
  (1) The employment shall commence with effect as of 14 March 2006 as Vice
President Finance.
 
   
(2) Zu den Aufgaben des Mitarbeiters gehört insbesondere die Übernahme des Amts
als CFO der SCM Microsystems, Inc., USA, wobei er in diesem Amt den
Beschränkungen und Regelungen unterliegt, die die US-amerikanischen Vorschriften
und die SCM Microsystems, inc. dem Inhaber des Amts auferlegen. Die Ernennung
zum CFO wird zu einem späteren Zeitpunkt durch eine separate board decision der
SCM Microsystems, Inc. erfolgen. SCM behält sich vor, die Aufgaben in einer
Stellenbeschreibung zu konkretisieren.
  (2) The tasks of the Employee include, but are not limited to the position as
CFO at SCM Microsystems, Inc. USA, whereas such position is subject to the rules
and regulations which USregulations and provisions of SCM Microsystems, Inc.
impose on the position of a CFO. The appointment as CFO will be effected later
by a separate decision of the board of SCM Microsystems, Inc. SCM reserves the
right to specify the tasks in a job description.

 



--------------------------------------------------------------------------------



 



- 2 -
(SCM MICROSYSTEMS LOGO) [f20547f2054700.gif]

     
(3) Dienstort ist Ismaning. Die Tätigkeit des Mitarbeiters bringt umfangreiche
Reisen innerhalb und außerhalb Europas mit sich und auch längere
Auslandsaufenthalte, insbesondere in den USA. SCM behält sich vor, dem
Mitarbeiter im Rahmen des Unternehmens eine andere oder zusätzliche Tätigkeit,
die seinen Kenntnissen und Fähigkeiten entspricht, zu übertragen und/oder ihn an
einen anderen Ort zu versetzen, soweit dies zumutbar ist.
  (3) Place of work is Ismaning. The tasks of the Employee require extensive
travel inside and outside of Europe and also longer stays abroad, above all in
the USA. SCM reserves the right to assign to the Employee different or
additional tasks within the company which correspond to his abilities and
qualifications and/or to transfer the Employee to another place of work as far
as this can be reasonably expected.
 
   
(4) Der Mitarbeiter verpflichtet sich, die Richtlinien (insbesondere alle
Company Policies) und Anweisungen von SCM in ihrer jeweiligen Fassung zu
beachten.
  (4) The Employee is obliged to comply with the guidelines (notably all Company
Policies) and instructions of SCM as in force from time to time.
 
   
§ 2 Laufzeit, Kündigung
  § 2 Term / Termination
 
   
(1) Das Arbeitsverhältnis beginnt am 14. März 2006 und läuft auf unbestimmte
Zeit.
  (1) The Employment Agreement shall commence on 14 March 2006 and runs for an
indefinite period.
 
   
(2) Während der ersten 6 (sechs) Monate kann das Arbeitsverhältnis mit einer
Frist von drei Monaten zum Monatsende gekündigt werden.
  (2) During the first 6 (six) months the Employment Agreement may be terminated
observing a notice period of three months to the end of a month.
 
   
(3) Danach kann jede Vertragspartei das Arbeitsverhältnis mit einer Frist von
sechs Monaten zum Monatsende kündigen. Jede Kündigung bedarf der Schriftform.
Das Recht zur außerordentlichen Kündigung bleibt unberührt.
  (3) Thereafter, either party may terminate the Employment Agreement by
ordinary notice observing a notice period of six months to the end of a month.
Any notice of termination requires written form. The right to give extraordinary
notice shall not be affected thereby.
 
   
(4) SCM ist jederzeit, insbesondere im Fall einer Kündigung, berechtigt, den
Mitarbeiter unter Fortzahlung seiner Bezüge von weiterer Tätigkeit
freizustellen. Im Fall einer Freistellung wird die Dauer der Freistellung
vorrangig auf alle Urlaubsansprüche (einschließlich etwaigen Resturlaubs aus
Vorjahren) angerechnet.
  (4) SCM may, at any time, notably in the event of termination, release the
Employee from performing further tasks, while the Employee shall retain his
claim to remuneration for the release period. In the event of release, the
release period priorily shall be set off against any holiday entitlement
(including any remaining holiday from previous years).

 



--------------------------------------------------------------------------------



 



- 3 -
(SCM MICROSYSTEMS LOGO) [f20547f2054700.gif]

     
(5) Das Arbeitsverhältnis endet auch, ohne dass es einer Kündigung bedarf,
spatestens zum Ende des Monats, in dem der Mitarbeiter das 65. Lebensjahr
vollendet hat.
  (5) The employment ends, without need of notice being given, with expiration
of the month in which the Employee has reached the age of 65.
 
   
§3 Gehalt/ Aktienoptionen
  § 3 Remuneration / Stock Options
 
   
(1) Das monatliche Brutto- Basisgehalt betragt
  (1) The monthly gross base salary amounts to
€16.665,67
  €16,666.67
 
  (in words:
(in Worten: sechzehntausendsechshundertsechsundsechzig Euro, siebenundsechzig
Cent)
  sixteen thousand six hundred sixty six
Euros, sixty seven Cents)
und wird 12mal ausbezahlt. Es ist jeweils am Letzten eines Monats fallig.
  and is paid 12 times a year. It is due at the end of each month,
 
   
Dies entspricht einem Jahres-BruttoBasisgehalt von
  This corresponds to an annual gross base salary of
             €200.000,00
               €200,000.00
(in Worten: zweihunderttausend Euro).
  (in words: two hundred thousand Euros).
 
   
(2) Zusatzlich kann der Mitarbeiter einen zielabhängigen variablen Bonus gemöß
dem SCM MBO Bonus Program ernalten, dessen Hähe € 60.000,00 brut to jährlich bei
100 % Zielereichung betragt. Der Bonus ist abhängig vom Erfolg der Gesellschaft
und der Bewertung der persönlichen Mitarbeit des Mitarbeiters (MbO). Die Ziele
fur die persönliche Mitarbeit werden von SCM nach Konsultation mit dem
Mitarbeiter festgelegt. Der Bonus wird quartalsweise ausbezahlt und richtet sich
nach der gültigen Bonuspolicy von SCM. Naheres regelt das SCM MBO Bonus Program.
  (2) Additionally, the Employee may receive a target-orientated variable bonus
according to the SCM MBO Bonus Program which can amount to €60,000.00 gross per
annum if the targets are achieved to 100 %. The bonus is depending on the
earnings of the company and the evaluation of the personal performance of the
Employee (MbO). The targets for the personal performance are determined by SCM
in consultation with the Employee. The bonus shall be paid out quarterly and be
subject to the Bonus-Policy of SCM as in force from time to time. Details are
laid down in the SCM MBO Bonus Program.
 
   
(3) Eine etwaige Mehrarbeit des Mitarbeiters gem. § 5 dieses Vertrages ist durch
das Basisgehalt mit abgegolten, ebenso wie jegliche Tätigkeiten für andere
Unternehmen, mit denen SCM wirtschaftlich oder organisatorisch verbunden ist,
insbesondere Tätigkeiten für die SCM Microsystems, Inc. Das Gehalt wird jährlich
uberprüft.
  (3) The base salary compensates for any overtime and extra work of the
Employee according to § 5 of this Agreement and for any activity for other
companies to which SCM is economically or organisationally related, notably
activities for SCM Microsystems, Inc. The remuneration shall be reviewed
annually.



--------------------------------------------------------------------------------



 



 

(SCM MICROSYSTEMS LOGO) [f20547f2054700.gif]
- 4 -
 

     
(4) Der Mitarbeiter erhält gemäß SCM-Dienstwagenregelung, einen Firmenwagen
(Kategorie 5er BMW), auch zur privaten Nutzung. Der Mitarbeiter hat die private
Nutzung des Dienstwagens nach den gesetzlichen Vorschriften zu versteuern. Die
Kosten für Betriebsstoffe werden von SCM getragen. Der Mitarbeieuter hat die
Option, statt eines Firmenwagens eine entsprechende car allowance zu erhalten.
Näheres regelt die SCM-Dienstwagenregelung.
  (4) The Employee shall be provided with a company car (category: BMW 5er
series) which may also be used privately, in accordance with SCM company’s car
guideline. The Employee has to bear the taxes for the private use of the company
car according to the statutory provisions. The costs for operating materials are
paid by SCM. The Employee has the option to receive a respective car allowance
instead of a company car. Details are laid down in SCM company’s car guideline.
 
(5) Dem Mitarbeiter werden von SCM Microsystems Inc., unter dem Vorbehalt der
Genehmigung durch das Board of Directors von SCM Microsystems Inc., 30,000
Optionen auf Aktien der SCM Microsystems Inc. unter den Bedinguncgen des Jeweils
gültigen Stock Option Plan gewährt.
  (5) Subject to the for SCM Microsystems Inc.’s Board of Directors’ approval,
the Employee will be granted by SCM Microsystems Inc. 30,000 options for common
stock of SCM Microsystems Inc. under the conditions of the Stock Option Plan as
in force from time to time.  
(6) Der Mitarbeiter kann am jeweils gültigen SCM Microsystems Inc. Employee
Stock Purchase Plan (ESPP) teilnehmen.
  (6) The Employee is entitled to partticipate in the SCM Microsystems Inc.
Employee Stock Purchase Plan (ESPP) as in force from time to time.
 
   
§ 4 Krankheit / Abwesenheit
  § 4 Sickness / Absence
 
   
(1) 1st der Mitarbeiter infolge auf Krankheit beruhender Arbeitsunfähigkeit an
der Arbeitsleistung verhindert, ohne dass ihn ein Verschulden trifft, so erhält
er Gehaltsfortzahlung nach den gesetzlis chen Bestimmungen.
  (1) In case of sickness or inability to work preventing the Employee without
his personal responsibility from performing his duties, the Employee shall
receive the remuneration in accordance with the statutory provisions in the
event of sickness.
 
   
(2) Für den Fall, dass der Mitarbeiter durch einen Dritten verletzt wird, und
SCM Gehaltsfortzahlung im Krankheitsfalle leistet, tritt der Mitarbeiter bereits
jetzt seine diesbezüglichen Schadenser satzansprüche an SCM ab. Er ist
verpflichtet, SCM die zur Erhebung der Ansprüche erforderlichen Auskünfte zu
erteilen.
  (2) If the Employee is injured by a third person and SCM pays the remuneration
in accordance with the statutory provisions in the event of sickness, the
Employee hereby assigns his respective damage claims to SCM. He is obliged to
give SCM the relevant information required for the realisation of such damage
Claims.



--------------------------------------------------------------------------------



 



- 5 -
 
(SCN MICROSYSTEMS LOGO) [f20547f2054700.gif]

     
§ 5 Arbeitszeit
  § 5 Working Hours
 
   
Die regelmäßige Arbeitszeit entspricht den Erfordernissen der Position, welche
ein besonderes Engagement verlangt, und betragt mindestens 40 Stunden
wochentlich. Beginn und Ende der täglichen Arbeitszeit und der Pausen richten
sich ebenfalls nach den Erfordernissen der Position und ergänzend nach der übung
des Betriebes. Der Mitarbeiter ist verpflichtet, soweit erforderlich, Mehr- und
überarbeit sowie Samstags-, Sonn- und Feiertagsarbeit zu leisten.
  The regular working hours correspond to the high requirements of the position
which requires particular dedication, and amount to at least 40 hours per week.
Begin and end of the daily working hours and rest periods are also subject to
the requirements of the position and, additionally, to business practice. To the
extent necessary, the Employee is obliged to work overtime and extra time and to
fulfil his duties under this Agreement also on Saturdays, Sundays and public
holidays.
 
   
§ 6 Urlaub
  § 6 Holiday
 
   
Es besteht ein Urlaubsanspruch von 28 Arbeitstagen im Kalenderjahr; der
Urlaubsanspruch erhoht sich pro voliendetem Kalenderjahr der
Betriebszugehörigkeit um jeweils 1 Tag bis zum Höchstanspruch von 31
Arbeitstagen nach 3 Jahren Betriebszugebörigkeit. Bei Eintritt in das
Arbeitsverhältnis im Laufe eines Kalenderjahres besteht Anspruch auf den jeweils
anteiligen Urlau. Bei Ausscheiden wärend des laufenden Kalenderjahres besteht
ebenfalls Anspruch auf den anteiligen Urlaub, der bis zum Datum des Ausscheidens
entstanden ist, d.h. 1/12 pro Monat, den der Mitarbeiter im laufenden
Kalenderjahres noch angestellt war. Der Urlaub wird in Abstimmung mit der
Geschäftsführung festgelegt. Im Übrigen gelten die gesetzlichen Bestimmungen.
  The Employee is entitled to a holiday leave of 28 working days per calendar
year. The holiday entitlement shall increase for one day per completed calendar
year of term of service up to a maximum entitlement of 31 working days per
calendar year. In case of start of work during a calendar year, the Employee is
entitled to pro-rated holidays. In case of termination during a calendar year,
the Employee is entitled to pro-rated holidays until the date of the end of
employment, ii. e. 1/12 per month during which the Employee was employed in the
current calendar year. The holiday shall be taken after consultation with the
management. In addition, the statutory provisions shall apply.
 
   
§ 7 Arbeitsverhinderung
  § 7 Absence from Work
 
   
(1) Der Mitarbeiter ist verpflichtet, der Personalabteilung von SCM jede
Dienstverhinderung und ihre voraussichtliche Dauer unverzüglich mitzuteilen. Auf
Verlangen sind die Gründe für die Dienstverhinderung mitzuteilen.
  (1) The Employee has to inform the HR-department of SCM about each case of
absence and about the duration of his probable absence without undue delay. Upon
request, the Employee shall inform SCM about the reasons for the absence.

 



--------------------------------------------------------------------------------



 



- 6 - 
(SCM MICROSYSTEMS LOGO) [f20547f2054700.gif]

     
(2) Im Krankheitsfall ist der Mitarbeiter verpflichtet, vor Ablautf des 3.
Kalendertages nach Beginn der Arbeitsunfähigkeit eine ärztliche Bescheinigung
über die Arbeitsunfähigkeit sowie deren voraussichtliche Dauer vorzulegen.
Dauert die Arbeitsunfähigkeit länger als in der Bescheinigung angegeben, so ist
der Mitarbeiter verpflichtet, unverzüglich eine neue ärztliche Bescheinigung
einzureichen.
  (2) In case of sickness, the Employee shall submit a medical certificate
attesting to his inability to work and the probable duration before expiration
of the third calendar day after the beginning of the inability to work. Should
the inability to work last longer than indicated in the medical certificate, the
Employee shall without undue delay submit another medical certificate
 
   
§ 8 Nebenleistungen 
  § 8 Disbursements 
 
   
Für von SCM veranlasste Dienstreisen und Bewirtungskosten erhät der Mitarbeiter
Kostenerstattung nach der jeweils gültigen SCM Spesenordnung und den jeweils
gültigen steuerrechtlichen Richtlinien
  SCM shall reimburse the Employee for necessary business travels and
entertainment expenses in accordance with SCM’s expense guidelines as in force
from time to time and in accordance with the tax regulations in force from time
to time.
 
   
§ 9 Geheimhaltung
  § 9 Confidentiality
 
   
(1) Der Mitarbeiter ist verpflichtet, alle ihm im Laufe seiner Tǎtigkeit für SCM
bekannt werdenden vertraulichen Informationen, insbesondere Geschäftsund
Betriebsgeheimnisse, geheim zu halten. Dies gilt unabhängig davon, ob diese
Informationen SCM selbst betreffen oder SCM bzw. dem Mitarbeiter selbst von
dritter Seite anvertraut sind, und ob die vertraulichen Informationen mit der
eigenen Tätigkeit des Mitarbeiters in Zusammenhang stehen oder nicht.
Geschäftsund Betriebsgeheimnisse sind insbesondere alle Tatsachen, die nach dem
Willen von SCM geheim gehalten werden solIen.
  (1) During the term of his employment, the Employee agrees to keep as secret
all confidential information, included but not limited to operational and
business secrets. This obligation applies independent whether the information
concerns SCM itself or has been trusted to SCM or the Employee by a third party
and independent whether the confidential information is related to the tasks of
the Employee or not. Operational and business secrets include, but are not
limited to facts which shall be kept secretly according to the will of SCM.
 
   
(2) Dazu gehören insbesondere Entwicklungen in Bezug auf bestehende oder
zukünftige Produkte und Dienstleistungen, die SCM anbietet oder selbst benutzt,
sowie Daten und Informationen zur gesamten Geschǎftsabwicklung von SCM, die sich
z.B. auf Umsaätze, Kosten,
  (2) These include, but are not limited to developments with respect to
existing or future products and services which are offered by SCM or used by SCM
as well as data and information on business development as a whole, which relate
to business volume, costs, profits, prices,

 



--------------------------------------------------------------------------------



 



- 7 - 
(SCM MICROSYSTEMS LOGO) [f20547f2054700.gif]

     
Gewinne, Preisgestaltung, Organisation, Kunden- und Lieferantenlisten etc.
beziehen. Dasselbe gilt für Entwicklungen, Verfahren, Geschäftsmethoden etc.,
die zwar als solche allgemein bekannt sind, deren Verwendung durch SCM aber
nicht allgemein bekannt ist.
  organisation, customer and supplier list etc. The same applies to
developments, procedures, business practices etc. which are as such commonly
known, but which use by SCM is not commonly known.
 
   
(3) Die vorstehende Geheimhaltungsverpflichtung erstreckt sich auch auf
Angelegenheiten anderer Unternehmen, mit denen SCM wirtschaftlich oder
organisatorisch verbunden ist, und dauert über das Ende des Arbeitsverhältnisses
hinaus fort.
  (3) The above confidentiality duty also applies to affairs of other companies
to which SCM is economically or organisationally related and shall survive the
termination of the employment.
 
   
(4) Alle SCM und/oder die Interessen von SCM berührenden Briefe sind ohne
Rücksicht auf den Adressaten ebenso wie alle sonstigen dem Mitarbeiter zur
Verfügung stehenden Geschäftsstücke, Zeichnungen, Notizen, Aufzeichnungen,
Datenträger, Bücher, Muster, Modelle, Geräte, Werkzeuge, Materialien etc.
alleiniges Eigentum von SCM oder mit SCM wirtschaftlich oder organisatorisch
verbunden Unternehmen und nach Aufforderung bzw, spätestens bei Beendi-gung des
Arbeitsverhältnisses auch ohne Auforderung an SCM zurückzugeben.
  (4) All letters which relate to SCM and/or to the interests of SCM
irrespective of the addressee as well as all other provided business pieces,
drawings, notes, records, data carriers, books, samples, models, devices, tools,
materials etc. are the sole property of SCM or of companies which are
economically or organisationally related to SCM. They have to be returned to SCM
upon request or at the latest upon termination of the employment without prior
request.
 
   
§ 10 Erfindungen
  § 10 Inventions
 
   
(1) Für Erfindungen und technische Verbesserungsvorschläge gelten die
Bestimmungen des Gesetzes über Arbeit-nehmer-Erfindungen vom 25. Juli 1957
(ArbNErfG) und die hierzu ergangenen Richtlinien. Der Mitarbeiter verpflichtet
sich, SCM von ihm während der Dauer des Arbeitsverhältnisses gemachte
Erfindungen und/oder technische Verbesserungsvorschläge unverzüglich schriftlich
zu melden.
  (1) The provisions of the German Employee Inventions Act of 25 July 1957
[Arbeitnehmererfindungsgesetz -ArbNErfG] and the relating directives shall apply
for inventions and proposals for technical improvements. The Employee agrees to
notify SCM without undue delay in written form whenever he has produced
inventions and/or proposals for technical improvement during the term of the
employment.

 



--------------------------------------------------------------------------------



 



- 8 -
(SCM MICROSYSTEMS LOGO) [f20547f2054700.gif]



(2) SCM ist innerhalb von 4 (vier) Monaten nach der Meldung berechtigt, die
Erfindung oder den technischen Verbesserungsvorschlag durch schriftliche
Erklärung gegenüber dem Mitarbeiter in Anspruch zu nehmen; mit Zugang der
Erklärung gehen die Erfindung oder der technische Verbesserungsvorschlag mit
allen Rechten für das In- und Ausland auf SCM über. In diesem Fall hat der
Mitarbeiter Anspruch auf eine angemessene Vergütung. Nimmt SCM die Erfindung
innerhalb der o. g. Frist nicht in Anspruch, so kann der Mitarbeiter frei
darüber verfügen.
(3) Der Mitarbeiter erklärt ausdrücklich dass z.Zt. keine Verpflichtung
gegenüber einem früheren Arbeitgeber oder einem sonstigen Dritten zur Anmeldung
bzw. Übertragung von Erfindungen oder technischen Verbesserungsvorschlägen
besteht.
§ 11 Urheberrechte
(1) Soweit im Zusammenhang mit ihrer Tätigkeit für SCM in der Person des
Mitarbeiters Urheberrechte entstehen, wird bereits hiermit vereinbart, dass SCM
im Rahmen der Bestimmungen des Urheberrechtsgesetzes daran ein für geschäftliche
Zwecke umfassendes ausschließliches Verwertungsrecht für die Dauer des
Urheberrechts zusteht, und zwar auch dann, wenn das Arbeitsverhältnis mit dem
Mitarbeiter zwischenzeitlich endet. SCM ist berechtigt, Unterlizenzen, am
Verwertungsrecht zu erteilen.
(2) Soweit Rechte an Arbeitsergebnissen nicht übertragbar sind, räumt der
Mitarbeiter bereits jetzt SCM das ausschließliche, zeitlich und räumlich
unbeschränkte Nutzungsrecht für alle bekannten Verwertungsarten ein. Hierzu
gehört insbesondere das Recht, Abänderungen und Bearbeitungen sowie andere
(2) SCM is authorised within 4 (four) weeks after the notification to make use
of the invention or the proposal for technical invention by written declaration
vis à-vis the Employee; upon receipt of the declaration, the invention or the
proposal for technical invention transfers to SCM including all domestic and
foreign rights. In this case, the Employee can claim an adequate compensation.
If SCM does not make use of the invention within the above period, the Employee
can freely dispose of it.

(3) The Employee hereby explicitly declares that there is currently no
obligation vis-à-vis a previous employer or an other third party to apply for or
to transfer inventions or proposals for technical inventions.

§ 11 Copyrights
(1) As far as any copyrights should emerge in relation to the tasks under this
Employment Agreement, it is hereby agreed that SCM shall have unlimited
exclusive exploitation rights for business purposes for the duration of the
copyright within the scope of the copyright laws, even if the employment
relationship with the Employee is terminated in the mean time. SCM is authorised
to grant sublicenses on the exploitation rights.

(2) As far as rights on work results are not assignable, the Employee hereby
agrees to transfer the exclusive exploitation rights, unlimited as to time and
territory, for all known ways of exploitation. This includes, but is not limited
to the right to make modifications and adaptations as well as other remodelling,
to du-





--------------------------------------------------------------------------------



 



- 9 -



Umgestaltungen vorzunehmen, die Arbeitsergebnisse im Original oder in
abgeänderter, bearbeiteter oder umgestalteter Form zu vervielfältigen, zu
veröffentlichen, zu verbreiten, vorzuführen, zum Abruf bereitzuhalten, über
Fernleitungen oder sonstige Weise drahtlos zu übertragen und zum Betrieb von
Datenverarbeitungsanlagen zu nutzen.
(3) Der Mitarbeiter führt in einer selbst erstellten Anlage zu diesem Vertrag
alle Erfindungen, Software, Spezifikationen, Konzepte etc. auf, an denen er vor
Beginn seiner Tätigkeit für SCM Rechte erworben hat, die den von diesem (§ 11)
oder dem vorigen Abschnitt (§ 10) erfassten Rechten entsprechen. Soweit der
Mitarbeiter auf dem Anhang aufgeführte Rechte zu SCM einbringt, steht SCM an
diesen ein unentgeltliches unbefristetes Nutzungsrecht zu, wenn die Parteien
nicht vor der Einbringung schriftlich etwas anderes vereinbaren. Die Parteien
sind sich einig, dass von allen nicht auf dieser Anlage aufgeführten
Erfindungen, Software, Spezifikationen, Konzepten etc. vermutet wird, dass es
sich um Arbeitsergebnisse handelt, an denen SCM das alleinige Verwertungsrecht
zusteht.
§ 12 Nebenbeschäftigungen
Während der Dauer des Arbeitsverhältnisses wird der Mitarbeiter seine ganze
Arbeitskraft, fachlichen Kenntnisse und Erfahrungen ausschließlich SCM und den
mit SCM wirtschaftlich oder organi-satorisch verbunden Unternehmen zur Verfügung
stellen und deren Interessen fördern. Eine entgeltliche oder unentgeltliche
Nebenbeschäftigung wird er nur mit vorheriger schriftlicher Genehmigung der
Geschäftsleitung von SCM ubernehmen. SCM wird die Zustimmung nur aus
berechtigtem geschäftlichem Interesse verweigern. Dies gilt entsprechend für die
Beteiligung an anderen gewerblichen
plicate the work results in the original or modified or adapted or remodelled
form, to publish, to spread, to exhibit, to keep on hold, to transfer via long
distance lines or wireless in any other way and for the use of operating data
processing systems.


(3) The Employee shall himself issue an attachment to this Agreement in which he
lists all inventions, software, specifications, concepts etc. at which he
acquired rights before his employment with SCM which correspond to the rights in
this section (§ 11) or the previous section (§ 10). As far as the Employee
contributes rights as listed in the attachment, SCM acquires unlimited
exploitation rights without remuneration unless it is otherwise expressly agreed
between the parties before the contribution in written form. Parties agree that
it is presumed for all inventions, software, specifications, concepts, etc. that
these are work results of SCM for which SCM has the exclusive exploitation
rights.

§12 Side Activities
During the term of the employment, the Employee shall dedicate his full work
force, professional knowledge and experiences exclusively to SCM and the
companies which are economically or organisationally related to SCM and promote
their interests. He shall enter into any side activity — paid or unpaid — only
with prior written approval of the management of SCM. SCM shall only deny the
approval because of legitimate business interest. This restriction applies also
to shareholding in any other commercial or non-commercial companies if a sole
shareholding of five per cent of the capi-





--------------------------------------------------------------------------------



 



- 10 -

     
oder gemeinnützigen Unternehmen, so fern sie eine rein kapitälmaßige Beteiligung
von fünf Prozent übersteigt.
  tal is exceeded.
 
   
§ 13 Ausschlussfristen
  § 13 Forfeiture
 
   
Alle Ansprüche der Parteien aus oder in Zusammenhang mit dem Arbeitsverhaltnis
verfallen, wenn sie nicht innerhalb von sechs Monaten nach ihrer Fälligkeit
schriftlich gegenüber der anderen Partei geltend gemacht werden. Dies gilt nicht
bei Haftung wegen Vorsatzes. Die Versäumung der Ausschlussfrist führt zum
Verlust des Anspruchs.
  All claims of the parties arising from, or in connection with, the employment
forfeit unless they are asserted within six months after their maturity in
writing vis-ä-vis the other party. This shall not apply for liabiltiy because of
intent. The failure to comply with the cut-off-period results in the forefeiture
of the claim.
 
   
§ 14 Schlussbestimmungen
  § 14 Miscellaneous
 
   
(1) Dieser Vertrag ist in deutscher und englischer Sprache ausgefertigt. Im Fall
einer Unstimmigkeit oder eines Widerspruchs zwischen der deutschen und der
englischen Fassung hat die deutsche Fassung Vorrang.
  (1) This Agreement is drafted in both German and English. In case of
discrepancies or contradictions between the German and the English version, the
German version shall prevail.
 
   
(2) Sollte eine der Bestimmungen dieses Vertrages unwirksam sein oder werden, so
wird dadurch die Wirksamkeit der übrigen Bestimmungen nicht beeinträchtigt,
Anstelle der unwirksamen Bestimmung oder zur Ausfüllung eventueller Lücken
dieses Vertrages werden die Parteien eine angemessene Regelung treffen, die dem
am nächsten kommt, was die Vertragsparteien nach ihrer wirtschaftlichen
Zwecksetzung gewollt haben bzw. die dem entspricht, was nach Sinn und Zweck
dieses Vertrages vereinbart vorden wäre, hätte man die Angelegenheit von
vornherein bedacht.
  (2) Should individual provisions of this Agreement be or become invalid in
whole or in part, the remaining provisions shall not be affected thereby. In the
place of the invalid provision or to fill any gaps of this Agreement, parties
shall agree on an adequate provision which comes closest to what the Parties
intended in accordance with their economic goals, or which comes closest to what
the Parties would have agreed according to the meaning and purpose of this
Agreement if the matter had been considered from the outset.
 
   
(3) Mündliche Nebenabreden zu diesem Vertrag bestehen nicht. Änderungen und
Ergänzungen zu diesem Vertrag, einschließlich dieser Bestimmung, bedürfen zu
ihrer Rechtswirksamkeit der Schriftform.
  (3) No oral side agreements to this Agreement exist. Alterations and
amendments to this Agreement require written form to be valid: the same applies
for this written form requirement.

 



--------------------------------------------------------------------------------



 



- 11 -

     
(4) Dieser Vertrag unterliegt dem Recht der Bundesrepublik
Deutschland.
  (4) This Agreement is subject to German law.
 
   
(5) Vereinbarter Gerichtsstand ist München.
  (5) The courts of Munich shall have jurisdiction.  
Ismaning, den 14. März 2006
SCM Microsystems GmbH
   

     
 
   
/s/ Robert Schneider
  /s/ Stephan Rohaly
 
   
Robert Schneider
  Mitarbeiter / Employee
Geschäftsführer
   

 